Opinion issued May 4, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00098–CV




ISABEL CHAVEZ, Appellant

V.

TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
Appellee




On Appeal from the 315th District Court
Harris County, Texas
Trial Court Cause No. 2005-02022J




MEMORANDUM OPINIONThe court reporter has advised this Court that appellant no longer wished to
pursue her appeal.  After being notified that this appeal was subject to dismissal for
want of prosecution, appellant Isabel Chavez did not adequately respond.  See Tex.
R. App. P. 42.3(a) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution.  All pending motions are
denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.